Case: 19-40085        Document: 00515521613             Page: 1      Date Filed: 08/10/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                   No. 19-40085                                August 10, 2020
                                Conference Calendar                             Lyle W. Cayce
                                                                                     Clerk

 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Joseph Fain,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CR-10-6


 Before Jones, Clement, and Haynes, Circuit Judges.
 Per Curiam:*
         The attorney appointed to represent Joseph Fain has moved for leave
 to withdraw and has filed a brief in accordance with Anders v. California, 386
 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Fain
 has not filed a response. We have reviewed counsel’s brief and the relevant


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-40085    Document: 00515521613        Page: 2   Date Filed: 08/10/2020




                                No. 19-40085


 portions of the record reflected therein.     We concur with counsel’s
 assessment that the appeal presents no nonfrivolous issue for appellate
 review. See United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir.
 2016). Accordingly, counsel’s motion for leave to withdraw is GRANTED,
 counsel is excused from further responsibilities herein, and the APPEAL IS
 DISMISSED. See 5TH CIR. R. 42.




                                     2